
	
		II
		110th CONGRESS
		1st Session
		S. 745
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To provide for increased export assistance staff in areas
		  in which the President declared a major disaster as a result of Hurricane
		  Katrina of 2005 and Hurricane Rita of 2005.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Gulf Coast Export Recovery Act of
			 2007.
		2.Additional staff
			 for new orleans United States export assistance center
			(a)In
			 generalThe Secretary of Commerce shall hire 1 additional
			 full-time international trade specialist, to be located in the New Orleans,
			 Louisiana, United States Export Assistance Center.
			(b)ResponsibilitiesThe
			 international trade specialist hired under subsection (a) shall provide service
			 to the parishes of East Baton Rouge, West Baton Rouge, Pointe Coupee,
			 Iberville, St. Martin, St. Landry, and Iberia, Louisiana, and any other parish
			 selected by the Secretary of Commerce.
			3.Gulf coast
			 export assistance
			(a)Increase in
			 small business international trade staffThe Administrator shall
			 hire an additional full-time international finance specialist to the Office of
			 International Trade of the Administration.
			(b)Location and
			 service areaThe international finance specialist hired under
			 subsection (a) shall—
				(1)be located in the
			 New Orleans, Louisiana United States Export Assistance Center;
				(2)help to carry out
			 the export promotion efforts described in section 22 of the Small Business Act
			 (15 U.S.C. 649); and
				(3)provide such
			 services in the States of Louisiana, Mississippi, and Alabama.
				(c)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated to the
			 Administration such sums as are necessary to carry out this section.
				(2)Availability of
			 fundsAmounts made available under this subsection shall remain
			 available until expended.
				4.DefinitionsFor purposes of this Act, the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively.
		
